Case: 22-20168     Document: 00516542670           Page: 1    Date Filed: 11/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     November 11, 2022
                                   No. 22-20168                         Lyle W. Cayce
                                                                             Clerk

   Tokio Marine Specialty Insurance Company,

                                            Plaintiff/Counter-Defendant—Appellee,

                                       versus

   Flow-Chem Technologies, L.L.C.,

                                      Defendant/Counter-Claimant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-1523


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Tokio Marine Specialty Insurance Company sought a declaration that
   it owes no defense, indemnity, or other insurance obligation to Flow-Chem
   Technologies, LLC in connection with a fire at Flow-Chem’s chemical
   blending facility in Rayne, Louisiana.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-20168       Document: 00516542670            Page: 2      Date Filed: 11/11/2022




                                       No. 22-20168


          Flow-Chem’s now-parent company Dorf Ketal Chemicals, LLC
   obtained the Tokio Marine policy prior to acquiring Flow-Chem. The policy
   provides coverage for environmental and remediation expenses at specific
   locations identified by Dorf Ketal. One such location is Flow-Chem’s Rayne
   Facility, which the policy categorizes as a “scheduled non-owned location.”
   The policy defines “scheduled non-owned location” as “a site that is not
   owned, leased, managed or operated by you, your parent, subsidiaries or
   affiliates and scheduled to this policy in this endorsement.” Since Dorf Ketal
   acquired Flow-Chem before the fire at the Rayne Facility, the Rayne Facility
   was a site owned by a subsidiary of Dorf Ketal at the time of the fire.
   Therefore, the Rayne Facility no longer qualifies as a “scheduled non-owned
   location” under the plain meaning of the Tokio Marine policy. Accordingly,
   the district court held that the Rayne Facility is not covered by the Tokio
   Marine policy, granting summary judgment to Tokio Marine and dismissing
   all counterclaims against Tokio Marine. 1
          Because we agree with the district court that the insurance policy
   unambiguously excludes coverage of Flow-Chem’s Rayne Facility, we
   AFFIRM.




          1
           Specifically, the district court granted Tokio Marine’s request for declaratory
   judgment but denied Tokio Marine’s request for attorney fees.




                                             2